Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendments filed on May 10, 2022. Claims 1-14 and 16-21 are pending. Claim 15 has been cancelled. Claims 1-8,17,18 and 21 have been withdrawn from consideration due to a non-elected invention. Claims 9-14,16,19 and 20 have been amended.

The rejections of claims 9-14,16,19 and 20  under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph and second paragraph, are withdrawn in view of applicant’s amendments to the claims.

Claims 9-14,16,19 and 20 stand rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP 10035107) for the reason set forth below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-14,16,19 and 20  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s limitation of claims 9-14,16,19 and 20 recite “purely organic metallic effect pigment” is considered new matter. The specification teaches pure organic metallic pigment (paragraphs 0014) but does not teach that the effect for the entire material is purely organic metallic. The compound has a metallic effect but nowhere in the specification is it disclosed that the entire composition only has this metallic effect and no other effects. Claims 10-14,16,19 and 20 are also rejected for being dependent upon claim 9 and inheriting the same deficiency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-14,16,19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP 10035107). 
Sato teaches  compounds of formula (II) wherein R7 is hydrogen, l and m are 2, R1 is unsubstituted dialkylamino and R4 and R5 are substituted or unsubstituted alkoxy and X is an acid anion or metal complex anion (paragraph 0007). As seen in tables 1-3, X can be chloride, bromide, hexafluorophosphate or a halogen, perhalogenate, PF6 (paragraphs 0020-0023). Methyl is the most common alkyl. Since Sato teaches a similar product, the limitation has been met since self assembly would occur for the same compound before it is added to any other materials in the recording layer to give the claimed “purely organic metallic effect pigment material.. 
Sato does not teach all the claimed substituents in a single structure but allows for the selection of the claimed substituents in the claimed locations to arrive at the claimed compound.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the instantly claimed substituents at the instantly claimed locations to arrive at the instantly claimed structure from the teachings of Sato as Sato teaches similar compounds with the same substituents allowable in the same locations on the structure to arrive at the claimed compound and teaches the utility of such as in recording layers of optical recording medium. Applicant has not demonstrated the criticality of the structure and selecting from functionally equivalent substituents to form a similar structure is obvious absent a showing of unexpected results for a particular compound. Sato teaches the compounds are excellent in storage stability (paragraph 0003). 
Regarding the self assembly and a purely organic metallic effect pigment material, since Sato teaches the same compounds claimed by applicant in a quantity which is present before combining it with other components, this mass would obviously self assemble when multiple molecules with the chromophores are present near each other as indicated in applicant’s specification paragraphs 0284-285). Since the same compounds are self assembled prior to addition to the metallic dye this composition of just self assembled compounds of formula (I) would contain the same purely organic metallic effect pigment material. 

Response to Arguments
Applicant's arguments filed regarding Sato have been fully considered but they are not persuasive. Sato  teaches the compound below and selection of substituents. 

    PNG
    media_image1.png
    627
    699
    media_image1.png
    Greyscale

The examiner argues that applicant’s declaration under 1.132 has only provided data on pages 2 and 4 for 6 species, but that Sato encompasses many more embodiments that overlap with applicant’s claimed compounds that have not been tested. Applicant has not limited the scope of the claims to be commensurate with the electrophilicity data presented and contains a much larger genus of compounds that overlap with Sato.  Sato and the instant application teach R1 and R2 in Sato and R4 and R4’ can be amino,  substituted or unsubstituted alkyl, hydroxyl and alkoxy, aryl; R7 (Sato) and R0 (applicant) can be hydrogen, halogen, substituted and unsubstituted alkyl, alkoxy, hydroxy, substituted or unsubstituted heterocyclic group. Before addition of the compound quantity to the recording layer, the presence of multiple molecules of applicant’s compounds of formula (I) taught by Sato would self assemble and since they are the only material present before mixing with other components in the recording layer, they meet the claimed limitation of a purely organic metal effect pigment material.
Accordingly, the claimed elected compounds can be arrived at by the teachings of Sato and the rejections are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMINA S KHAN/Primary Examiner, Art Unit 1761